Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.

Status of Claims
This action is in response to the amendments filed 07/11/2022. Claims 1, 8, and 15 have been amended, claim 25 has been cancelled. Claims 1-2, 5-10, 12, 14-18, 20-24, and 26 are currently pending.
	
Response to Arguments
Claim 25 has been cancelled, therefore the rejections of claim 25 no longer stand.
Applicant’s arguments regarding the prior art rejection have been fully considered but they are not persuasive. Applicant argues on pages 16-17 that the Roy reference merely teaches using a k-nearest neighbor approach to expand a query and does not teach determining a cosine similarity between a query word and a word from an embedding table, then ranking those candidate terms. However, section 2.1 of Roy computes a cosine similarity between candidate expansion terms and query terms, and section 2 discloses that the word2vec algorithm is used to embed terms. Examiner notes that word2vec is a well-known, popular algorithm for computing distributed representations of words; further, one of ordinary skill in the art would know that word2vec uses cosine distance calculations to determine the similarities between embedded terms. Examiner also notes that claim 1 does not define calculating “a set neighborhood words” in such a way that excludes a set of words determined by the k-nearest neighbor algorithm. The prior art rejections have been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-9, 15-16, 18, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bittner et al (US 20150172294 A1, herein Bittner) in view of Severyn et al (“Modeling Relational Information in Question-Answer Pairs with Convolutional Neural Networks”, herein Severyn), in further view of Manning et al (“An Introduction to Information Retrieval”, herein Manning), in further view of Roy et al (“Using Word Embeddings for Automatic Query Expansion”, herein Roy).
Regarding claim 1, Bittner teaches a device (para. [0017] recites that processes and devices may be implemented and utilized for managing user access to query results), comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, to:
receive documents (fig. 7A and para. [0063] recite a record of the document is created in the corpora database including an identifier of the document and any sensitivity of the document (i.e. associated with a restricted domain)) and previously answered questions associated with a restricted domain (fig. 8 and para. [0070] recite that record 860 includes an NLP analyzed question 862 (i.e. a previously answered question), the proposed answers, the sensitivity 866 of each answer, the measure of confidence 868 of each answer, and other data 870 that may be useful for storage including the user profile of the person that asked the question. Fig. 6 step 640 and para. [0061] recite that the redaction filter determines whether any of the answers contain sensitive information (i.e. associated with the restricted domain));
process the documents and the previously answered questions to generate a corpus of searchable information associated with the restricted domain (fig. 7A and para. [0063] recite that information is then stored in into an NLP derived database (i.e. a corpus of searchable information) with the document identifier in step 715. Processing then returns to step 700 for processing the next document. Fig. 6 step 640 and para. [0061] recite that the redaction filter determines whether any of the answers contain sensitive information (i.e. associated with the restricted domain));
receive a question associated with the restricted domain (fig. 5 and para. [0055] recite that in step 510, a question is received from the user through the user device to the user interface. In fig. 5 step 530, the redaction filter determines whether any of the answers contain sensitive information (i.e. the question is associated with a restricted domain));
process the question, with a machine learning model or a rule-based classifier model, to determine a classification type for the question (para. [0039] recites that the knowledge manager system may receive an input question which it then parses to extract the major features of the question, which in turn are then used to formulate queries that are applied to the corpus of data. Fig. 3 and para. [0043] recite that the user interface 325 can determine from a user system communication that a question has been asked, the class of question (i.e. the classification type of the question) as well as provide the question in a standard format for processing (i.e. generate a query from the question) by QA manager);
manipulate the question to generate a query from the question (fig. 5 step 515 and para. [0056] recite that the user question is decomposed, classified, transformed and otherwise analyzed by the user interface utilizing natural language processing to an easily managed query);
process the query, with an expansion technique, to generate an expanded query (fig. 3 and para. [0043] recite that the user interface 325 can process questions from users using NLP to decompose, classify, transform, and otherwise analyze to put those questions in a form easily usable by QA manager (i.e. generate an expanded query); para. [0044] QA manager 330 can take an NLP (natural language processing) decomposed, classified, transformed and otherwise analyzed question and utilize analytical models 335 and databases 340 to determine a set of answers with a corresponding set of confidence in those answers…Analytical models 335 include a set of programmed processes or algorithms that can be utilized to generate a set of answers utilizing databases 340…Therefore, the results of the different models will be weighted and combined to provide the best set of answers to a given question);
utilize the expanded query, with the corpus of searchable information, to identify candidate answers to the question (para. [0039] recites that based on the application of the queries to the corpus of data, a set of hypotheses, or candidate answers to the input question, are generated by looking across the corpus of data for portions of the corpus of data that have some potential for containing a valuable response to the input question);
select an answer to the question from the scored and ranked candidate answers (fig. 7B step 790 and para. [0041] recite that this process may be repeated for each of the candidate answers until the QA system identifies candidate answers that surface as being significantly stronger than others and thus, generates a final answer, or ranked set of answers, for the input question);
provide, for display, information indicating the answer (para. [0035] recites that the user system 305 may include a computer with a displayed menu or other readable program suitable for the user to type in a question and to provide to the user any answer in a displayed manner).
However, Bittner does not explicitly teach processing the candidate answers and the classification type for the question, with a convolutional neural network (CNN) model, to generate scored and ranked candidate answers to the question, wherein the CNN model is configured to: generate a question representation matrix and an answer representation matrix based on input of the question and the candidate answers, apply a convolution operator to each of the question representation matrix and the answer representation matrix to generate a feature map, apply a pooling operation over the feature map to generate outputs, and concatenate the outputs to generate the scored and ranked candidate answers.
Severyn teaches processing the candidate answers and the classification type for the question, with at least one of a convolutional neural network (CNN) model, to generate scored and ranked candidate answers to the question (Fig. 2 shows the convolutional neural network used to rank question- answer pairs; Section 2 recites this section explains the architecture of our deep learning model for modelling question-answer pairs to re-rank answer sentences. We treat the answer sentence selection problem as a simple binary classification where answer candidates with higher prediction scores are ranked above the ones with lower scores (i.e. processing candidate answers with a CNN to generate scored and ranked candidate answers to the question)), wherein the CNN model is configured to:
generate a question representation matrix and an answer representation matrix based on input of the question and the candidate answers (Fig. 2 shows a question representation matrix and an answer representation matrix), 
apply a convolution operator to each of the question representation matrix and the answer representation matrix to generate a feature map (Fig. 2 shows the convolution feature maps; section 2.1.2 recites the convolution operation * between an input matrix 
    PNG
    media_image1.png
    18
    89
    media_image1.png
    Greyscale
and a filter (or a convolution kernel) 
    PNG
    media_image2.png
    18
    78
    media_image2.png
    Greyscale
of width m results in a vector 
    PNG
    media_image3.png
    18
    99
    media_image3.png
    Greyscale
where each component is computed as follows:

    PNG
    media_image4.png
    56
    312
    media_image4.png
    Greyscale

where 
    PNG
    media_image5.png
    19
    15
    media_image5.png
    Greyscale
 is the element-wise multiplication and 
    PNG
    media_image6.png
    24
    80
    media_image6.png
    Greyscale
 is a matrix slice of size m along the columns (i.e. applying a convolution operator to the question and answer representation matrices to generate a feature map)), 
apply a pooling operation over the feature map to generate outputs (Fig. 2 shows the pooled representation; Section 2.1.2, paragraph 5 recites the output from the convolutional layer (passed through the activation function) are then passed to the pooling layer, whose goal is to aggregate the information and reduce the representation (i.e. applying a pooling operation to generate outputs)), 
and concatenate the outputs to generate the scored and ranked candidate answers (Fig. 2 shows the join layer and the softmax layer; Section 2.4 recites the join layer concatenates all intermediate vectors, the similarity score and any additional features into a single vector:
    PNG
    media_image7.png
    22
    204
    media_image7.png
    Greyscale
. This vector is then passed through a fully connected hidden layer, which allows for modelling interactions between the components of the joined representation vector. Finally, the output of the hidden layer is further fed to the softmax classification layer, which generates a distribution over the class labels (i.e. concatenating the outputs to generate the scored and ranked candidate answers)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the convolutional neural network from Severyn as one of the analytical models used by Bittner to score and rank candidate answers to a submitted query. Severyn and Bittner are both directed to using artificial intelligence to provide candidate answers in response to a submitted query. Bittner paragraph [0044] recites that “analytical models include a set of programmed processes or algorithms that can be utilized to generate a set of answers utilizing databases”, but does not specifically cite a convolutional neural network as an example of one of the analytical models. One of ordinary skill would benefit from adding Severyn’s convolutional neural network to the group of Bittner’s analytical models to include a model capable of processing large volumes of candidate answer data with increased speed and accuracy compared to other analytical models. 
However, the combination of Bittner and Severyn does not explicitly teach wherein the expansion technique includes: a technique that utilizes a thesaurus, and a technique that utilizes pseudo-relevance feedback, and a technique that utilizes a distributional representation.
Manning teaches wherein the expansion technique includes: a technique that utilizes a thesaurus (section 9.2.3 para. 1 recites as an alternative to the cost of a manual thesaurus, we could attempt to generate a thesaurus automatically by analyzing a collection of documents. There are two main approaches. One is simply to exploit word cooccurrence. We say that words co-occurring in a document or paragraph are likely to be in some sense similar or related in meaning, and simply count text statistics to find the most similar words. The other approach is to use a shallow grammatical analysis of the text and to exploit grammatical relations or grammatical dependencies. For example, we say that entities that are grown, cooked, eaten, and digested, are more likely to be food items. Simply using word cooccurrence is more robust (it cannot be misled by parser errors), but using grammatical relations is more accurate. Figs. 9.6 – 9.8 show an examples of query expansion using different thesaurus based techniques), and a technique that utilizes pseudo-relevance feedback (section 9.1.6 para. 1 recites pseudo relevance feedback, also known as blind relevance feedback, provides a method for automatic local analysis. It automates the manual part of relevance feedback, so that the user gets improved retrieval performance without an extended interaction. The method is to do normal retrieval to find an initial set of most relevant documents, to then assume that the top k ranked documents are relevant, and finally to do relevance feedback as before under this assumption. Section 9.1 para. 1 recites the steps of a manual relevance feedback method, wherein the user extracts relevant results from an initial set of retrieved documents so that the system can update the query with the relevant results).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by utilizing the query expansion techniques taught by Manning to transform user questions from Bittner (as modified by Severyn). Bittner paragraph [0060] discloses that user questions are transformed and analyzed using natural language processing to create a query, but it does not teach a specific expansion technique. Integrating the query expansion techniques from Manning into the existing natural language processing techniques from Bittner would allow one of ordinary skill to provide more options (such as synonyms for query terms) when transforming user questions into queries, which would provide more accurate candidate answers.
However, the combination of Bittner, Severyn, and Manning does not explicitly teach wherein the expansion technique includes a technique that utilizes a distributional representation, wherein the technique that utilizes the distributional representation is to: select an initial candidate answer for the query by determining maxima of a cosine of a query word of the query and a word from a word embedding table, calculate a set of neighborhood words for the query word by determining a cosine similarity between a word vector of the query word and the word from the word embedding table, and add the set of neighborhood words to generate the expanded query.
Roy teaches wherein the expansion technique includes a technique that utilizes a distributional representation (the abstract recites in this paper a framework for Automatic Query Expansion (AQE) is proposed using distributed neural language model word2vec. Using semantic and contextual relation in a distributed and unsupervised framework (i.e. a distributional representation), word2vec learns a low dimensional embedding for each vocabulary entry. Using such a framework, we devise a query expansion technique, where related terms to a query are obtained by K-nearest neighbor approach), wherein the technique that utilizes the distributional representation is to:
select an initial candidate answer for the query by determining maxima of a cosine of a query word of the query and a word from a word embedding table (the abstract recites a framework for Automatic Query Expansion (AQE) is proposed using distributed neural language model word2vec. Using semantic and contextual relation in a distributed and unsupervised framework, word2vec learns a low dimensional embedding for each vocabulary entry (Examiner’s Note: the word2vec algorithm determines the cosine distance between two terms, one of ordinary skill would understand how to use this algorithm on embedded query terms and embedded corpus terms), calculate a set of neighborhood words for the query word by determining a cosine similarity between a word vector of the query word and the word from the word embedding table, and add the set of neighborhood words to generate the expanded query (section 2.1 recites tet the given query Q be {q1; : : : ; qm}. In this simple approach, we 
    PNG
    media_image8.png
    52
    120
    media_image8.png
    Greyscale
define the set C of candidate expansion terms as  where NN(q) is the set of K terms that are closest to q in the embedding space.3 For each candidate expansion term t in C, we compute the mean cosine similarity between t and all the terms in Q following Equation 2 - 
    PNG
    media_image9.png
    50
    157
    media_image9.png
    Greyscale
.  The terms in C are sorted on the basis of this mean score, and the top K candidates are selected as the actual expansion terms (i.e. determining a set of neighborhood words based on their cosine similarities to generate an expanded query)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by utilizing the query expansion technique taught by Roy to transform user questions from Bittner (as modified by Severyn and Manning). Bittner paragraph [0060] discloses that user questions are transformed and analyzed using natural language processing to create a query, but it does not teach a specific expansion technique. Integrating the query expansion technique from Roy into the existing natural language processing techniques from Bittner would allow one of ordinary skill to more specifically expand a query when transforming user questions into queries, which would provide more accurate candidate answers.
Regarding claim 5, the combination of Bittner, Severyn, Manning, and Roy teaches the system according to claim 1, wherein the CNN model includes: 
a sentence representation matrix to generate the question representation matrix and the answer representation matrix (Severyn fig. 2 shows two sentence representation matrices: a question representation matrix and an answer representation matrix), 
a convolution layer to generate the feature map (Severyn fig. 2 shows the convolution feature maps; section 2.1.2 recites the convolution operation * between an input matrix 
    PNG
    media_image1.png
    18
    89
    media_image1.png
    Greyscale
 and a filter (or a convolution kernel) 
    PNG
    media_image2.png
    18
    78
    media_image2.png
    Greyscale
 of width m results in a vector 
    PNG
    media_image3.png
    18
    99
    media_image3.png
    Greyscale
 where each component is computed as follows:

    PNG
    media_image4.png
    56
    312
    media_image4.png
    Greyscale

where 
    PNG
    media_image5.png
    19
    15
    media_image5.png
    Greyscale
 is the element-wise multiplication and 
    PNG
    media_image6.png
    24
    80
    media_image6.png
    Greyscale
 is a matrix slice of size m along the columns (i.e. a convolution operator to generate a feature map)), 
a pooling layer to generate the outputs (Severyn fig. 2 shows the pooled representation; Section 2.1.2, paragraph 5 recites the output from the convolutional layer (passed through the activation function) are then passed to the pooling layer, whose goal is to aggregate the information and reduce the representation (i.e. a pooling operation to generate outputs)), 
and a fully connected layer to generate the scored and ranked candidate answers (Severyn fig. 2 shows the join layer and the softmax layer; Section 2.4 recites the join layer concatenates all intermediate vectors, the similarity score and any additional features into a single vector:
    PNG
    media_image7.png
    22
    204
    media_image7.png
    Greyscale
. This vector is then passed through a fully connected hidden layer, which allows for modelling interactions between the components of the joined representation vector. Finally, the output of the hidden layer is further fed to the softmax classification layer, which generates a distribution over the class labels (i.e. a fully connected layer to generate the scored and ranked candidate answers)).
Regarding claim 6, the combination of Bittner, Severyn, Manning, and Roy teaches the system according to claim 1, wherein the one or more processors, to process the candidate answers and the classification type for the question, are to: 
process the candidate answers and the classification type for the question, with both the CNN model and the heuristic model, to generate the scored and ranked candidate answers to the question (Severyn fig. 2 shows the convolutional neural network used to rank question- answer pairs; Section 2 recites this section explains the architecture of our deep learning model for modelling question-answer pairs to re-rank answer sentences. We treat the answer sentence selection problem as a simple binary classification where answer candidates with higher prediction scores are ranked above the ones with lower scores (i.e. processing candidate answers with a CNN to generate scored and ranked candidate answers to the question). Bittner fig. 7B steps 770-790 and para. [0065] recite that the sets of answers from each model (i.e. the CNN and the heuristic model) are combined utilizing a set of model weights depending on the classification and other analytical data from the user interface (i.e. processing the candidate answers with a heuristic model)),
wherein the heuristic model is configured to generate the scored and ranked candidate answers by using at least one of a semantic similarity score technique, a document ranking technique, a term coverage score technique, an N- gram coverage score technique, or a longest common substring score technique (Bittner para. [0041] recites that the scores obtained from the various reasoning algorithms indicate the extent to which the potential response is inferred by the input question based on the specific area of focus of that reasoning algorithm. This process may be repeated for each of the candidate answers until the QA system identifies candidate answers that surface as being significantly stronger than others and thus, generates a final answer, or ranked set of answers, for the input question).
Claim 8 is a non-transitory computer-readable medium claim and its limitation is included in claim 1. The only difference is that claim 8 requires a non-transitory computer-readable medium (Bittner para. [0023] recites that the computer system/server 112 typically includes a variety of non-transitory computer system readable media). Therefore, claim 8 is rejected for the same reasons as claim 1.
Regarding claim 9, the combination of Bittner, Severyn, Manning, and Roy teaches the non-transitory computer-readable medium according to claim 8, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
receive the documents and the previously answered questions associated with the restricted domain (Bittner fig. 7A and para. [0063] recite a record of the document is created in the corpora database including an identifier of the document and any sensitivity of the document. Fig. 6 step 640 and para. [0061] recite that the redaction filter determines whether any of the answers contain sensitive information (i.e. associated with a restricted domain)); 
and process the documents and the previously answered questions to generate the corpus of searchable information (Bittner fig. 7A and para. [0063] recite that information is then stored in into an NLP derived database (i.e. a corpus of searchable information) with the document identifier in step 715. Processing then returns to step 700 for processing the next document).
Claim 15 is a method claim and its limitation is included in claim 1. The only difference is that claim 15 requires a method (Bittner para. [0017] recites that processes (i.e. methods) and devices may be implemented and utilized for managing user access to query results). Therefore, claim 15 is rejected for the same reasons as claim 1.
Claim 16 is a method claim and its limitation is included in claim 9. Claim 16 is rejected for the same reasons as claim 9. 
Regarding claim 18, the combination of Bittner, Severyn, Manning, and Roy teaches the method according to claim 15, wherein processing the candidate answers and the classification type for the question comprises: processing the candidate answers and the classification type for the question, with the CNN model, to generate the scores for the candidate answers (Severyn fig. 2 shows the convolutional neural network used to rank question- answer pairs; Section 2 recites this section explains the architecture of our deep learning model for modelling question-answer pairs to re-rank answer sentences. We treat the answer sentence selection problem as a simple binary classification where answer candidates with higher prediction scores are ranked above the ones with lower scores (i.e. processing candidate answers with a CNN to generate scored and ranked candidate answers to the question)). 
Regarding claim 23, the combination of Bittner, Severyn, Manning, and Roy teaches the system according to claim 1, wherein the one or more processors, to generate the expanded query, are to: utilize a lexical database, for a particular language (Manning section 9.2.2 paras. 2-4 recite a controlled vocabulary, a manual thesaurus, and an automatically derived thesaurus as examples of a lexical database for a particular language that can be utilized for query expansion), to group words in the query into synonyms (Manning fig. 9.8 shows using an automated thesaurus to group words into synonyms); and add the synonyms to the query to generate the expanded query (Manning section 9.2.2 para. 1 recites the most common form of query expansion is global analysis, using some form of thesaurus. For each term t in a query, the query can be automatically expanded with synonyms and related words of t from the thesaurus. Use of a thesaurus can be combined with ideas of term weighting: for instance, one might weight added terms less than original query terms. Section 9.2.3 para. 1 recites as an alternative to the cost of a manual thesaurus, we could attempt to generate a thesaurus automatically by analyzing a collection of documents. Figs. 9.6 – 9.8 show an examples of query expansion using different thesaurus based techniques).
Regarding claim 24, the combination of Bittner, Severyn, Manning, and Roy teaches the non-transitory computer-readable medium according to claim 8, wherein the one or more instructions, that cause the one or more processors to process the query, with an expansion technique, to generate the expanded query, cause the one or more processors to:
retrieve a set of documents from the corpus of searchable information; filter the set of documents into particular documents that are top-ranked documents (Manning section 9.1.6 para. 1 recites pseudo relevance feedback, also known as blind relevance feedback, provides a method for automatic local analysis. It automates the manual part of relevance feedback, so that the user gets improved retrieval performance without an extended interaction. The method is to do normal retrieval to find an initial set of most relevant documents, to then assume that the top k ranked documents are relevant, and finally to do relevance feedback as before under this assumption (i.e. filtering top ranked documents)); extract one or more terms from the particular documents; and add the one or more terms to the query to generate the expanded query (fig. 9.2 and its description recite an example of relevance feedback on a text collection. (a) The initial query (a). (b) The user marks some relevant documents (shown with a plus sign). (c) The query is then expanded by 18 terms with weights as shown (i.e. extracted terms from relevant documents are used to expand the query). (d) The revised top results are then shown. A * marks the documents which were judged relevant in the relevance feedback phase).
	
Claims 2, 7, 10, 12, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bittner et al (US 20150172294 A1, herein Bittner) in view of Severyn et al (“Modeling Relational Information in Question-Answer Pairs with Convolutional Neural Networks”, herein Severyn) in further view of Manning et al (“An Introduction to Information Retrieval”, herein Manning), in further view of Roy et al (“Using Word Embeddings for Automatic Query Expansion”, herein Roy), in further view of Brown et al (US 20140258286 A1, herein Brown).
Regarding claim 2, the combination of Bittner, Severyn, Manning, and Roy teaches the device of claim 1.
However, the combination of Bittner, Severyn, Manning, and Roy does not explicitly teach that the classification type for the question includes one of: a factoid question type, a descriptive question type, or a list question type.
Brown teaches that the classification type for the question includes one of: a factoid question type, a descriptive question type, or a list question type (para. [0068] recites that the question type can be further specialized into example subtypes modeling questions that Question which class defines a Type (i.e., question type, for example, one of FACTOID, LIST, DEFINITION, OTHER, OPINION or UNCLASSIFIED question types)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by incorporating the specialized question types from Brown into the classification types from Bittner (as modified by Severyn, Manning, and Roy). Bittner paragraph [0043] discloses that user questions are classified by type, but does not specifically state the types of questions as Brown does. Using these more specific question types from Brown would allow one of ordinary skill to tailor the output answers to match the type of question being asked.
Regarding claim 7, the combination of Bittner, Severyn, Manning, and Roy teaches the device of claim 1.
However, the combination of Bittner, Severyn, Manning, and Roy does not teach that the one or more processors, to select the answer, are to one of: select a factoid type answer as the answer when the classification type for the question is a factoid question type; calculate pattern scores between the scored and ranked candidate answers and the question and select the answer based on the pattern scores, when the classification type for the question is a descriptive question type; or calculate scores for one or more paragraphs and one or more sentences in the one or more paragraphs of the answer, and select a sentence, of the one or more sentences, as the answer based on the scores for the one or more paragraphs and the one or more sentences, when the classification type for the question is a list question.
Brown teaches that the one or more processors, to select the answer, are to one of:
select a factoid type answer as the answer when the classification type for the question is a factoid question type (para. [0071] recites a simple factoid question with quotes, or named entities, etc.; a FACTOID about a fact that can be "looked up"; and, a DEFINITION that contains a definition of the answer and where the words defined by the question is expected as an answer);
calculate pattern scores between the scored and ranked candidate answers and the question and select the answer based on the pattern scores, when the classification type for the question is a descriptive question type; or
calculate scores for one or more paragraphs and one or more sentences in the one or more paragraphs of the answer, and select a sentence, of the one or more sentences, as the answer based on the scores for the one or more paragraphs and the one or more sentences, when the classification type for the question is a list question.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by incorporating the specialized question and answer types from Brown into the classification types from Bittner (as modified by Severyn, Manning, and Roy). Bittner [0043] discloses that user questions are classified by type, but does not specifically state the types of questions as Brown does. Bittner paragraph [0065] discloses that candidate answers may be combined based on classification but does not disclose whether answers are classified by the type of question asked. Using more specific question and answer types from Brown would allow one of ordinary skill to tailor the output answers to ensure that the answers match the type of question being asked.
Claim 10 is a non-transitory computer-readable medium claim and its limitation is included in claim 2. Claim 10 is rejected for the same reasons as claim 2.
Claim 12 is a non-transitory computer-readable medium claim and its limitation is included in claim 7. Claim 12 is rejected for the same reasons as claim 7.
Regarding claim 14, the combination of Bittner, Severyn, Manning, and Roy teaches the non-transitory computer-readable medium of claim 8.
However, the combination of Bittner, Severyn, Manning, and Roy does not explicitly teach that the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: validate the answer based on the classification type for the question and prior to providing the information indicating the answer.
Brown teaches that the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: validate the answer based on the classification type for the question and prior to providing the information indicating the answer (para. [0056] recites that candidate answers are ranked according to classification score with the classification score used as a measure of answer confidence (i.e. the answer is validated based on classification type), that is, possible candidate answers are compared and evaluated by applying the prediction function to the complete feature set or subset thereof).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by incorporating the specialized question and answer types from Brown into the classification types from Bittner (as modified by Severyn, Manning, and Roy). Bittner paragraph [0043] discloses that user questions are classified by type, but does not specifically state the types of questions as Brown does. Bittner paragraph [0065] discloses that candidate answers may be combined based on classification but does not disclose whether answers are validated based on the classification type of the question. Using more specific question and answer types from Brown would allow one of ordinary skill to tailor the output answers to ensure that the answers match the type of question being asked.
Claim 17 is a method claim and its limitation is included in claim 7. Claim 17 is rejected for the same reasons as claim 7.
Claim 20 is a method claim and its limitation is included in claim 14. Claim 20 is rejected for the same reasons as claim 14.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bittner et al (US 20150172294 A1, herein Bittner) in view of Severyn et al (“Modeling Relational Information in Question-Answer Pairs with Convolutional Neural Networks”, herein Severyn) in further view of Manning et al (“An Introduction to Information Retrieval”, herein Manning), in further view of Roy et al (“Using Word Embeddings for Automatic Query Expansion”, herein Roy), in further view of Zou et al (“Learning to Rank for Question-Oriented Software Text Retrieval”, herein Zou).
Regarding claim 21, the combination of Bittner, Severyn, Manning, and Roy teaches the device of claim 1.
However, the combination of Bittner, Severyn, Manning, and Roy does not explicitly teach wherein the restricted domain pertains to software engineering.
Zou teaches wherein the restricted domain pertains to software engineering (page 2 right column para. 1 recites our basic hypothesis is that, there must be an answer style for each interrogative. So we build a software document classification system to select discriminative features for answers of “howto” questions or other interrogative questions. The classification system is trained by more than 16,000 answers from StackOverflow, the largest and programming-specific forum. When representing these answer documents as feature vectors, we consider both text features, such as words, and non-text features, such as code, link and length. Then we apply our classifiers to re-rank the search results in a large software text retrieval system. The classifiers are used to identify whether a document has the answer style of the input question. Documents having the required features are ranked higher. As a result, we substantially improve the search results beyond the baseline of keyword-based retrieval. Page. 10 left column para. 2 recites the basic idea behind our approach is to build a document classifier in software engineering. It learns from question answer pairs on StackOverflow and selects discriminative features to train a better classification model (i.e. the question and answer system is directed to questions from a software engineering domain)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the system from Bittner (as modified by Severyn, Manning, and Roy) with the specific software engineering question-answering methods from Zou to answer questions in a software engineering domain. Bittner and Zou are both directed to question-answering systems in a specific domain, but Bittner does not specifically cite that its restricted domain is related to software engineering. One of ordinary skill would benefit from this combination as it would allow the system from Bittner to be used in more domains, which would improve performance of the system.
Claim 22 is a non-transitory computer-readable medium claim and its limitation is included in claim 21. Claim 22 is rejected for the same reasons as claim 21.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bittner et al (US 20150172294 A1, herein Bittner) in view of Severyn et al (“Modeling Relational Information in Question-Answer Pairs with Convolutional Neural Networks”, herein Severyn) in further view of Manning et al (“An Introduction to Information Retrieval”, herein Manning), in further view of Roy et al (“Using Word Embeddings for Automatic Query Expansion”, herein Roy), in further view of Yang et al (US 20150254785 A1, herein Yang).
Regarding claim 26, the combination of Bittner, Severyn, Manning, and Roy teaches the method of claim 15.
However, the combination of Bittner, Severyn, Manning, and Roy does not explicitly teach processing the question with a Stanford classifier model to determine the classification type for the question.
Yang teaches processing the question with a Stanford classifier model to determine the classification type for the question (para. [0085] recites the text classifier 1320 receives questions from users, and identifies one or more subject areas or categories to which the question may be directed. The text classifier may analyze the text of the user question, and assign a set of labels or identifiers of subject matter areas or categories to which the text classifier determines that the user question is most likely directed, along with an associated likelihood or probability that the label or identifier is correctly selected for that user question. The analysis of the question may be performed using, for example, a natural language processing algorithm such as the Stanford Classifier developed at Stanford University in Palo Alto, Calif., which may run on a computer system such as, for example, the computer system 80 of FIG. 1 (i.e. using the Stanford Classifier to determine a question type)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the question classification method from Yang to classify questions from Bittner. Yang and Bittner are both directed to assisting users in question answering, and while paragraph [0043] of Bittner teaches classifying received questions, Bittner does not specify how those questions are classified. One of ordinary skill would understand how to apply the known Stanford Classifier technique to improve the similar classification method from Bittner in the same way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20020133483 A1 (Klenk et al) teaches determining how well a text stored in a database describes a query by calculating a neighborhood of the query word.
US 20170199928 A1 (Zhao et al) teaches calculating a cosine similarity between candidate phrases and each vector classes and using the classes with a maximum cosine similarity value as a first resource item for answering received questions.
“Word2Vec” (Church) teaches an overview of the word2vec algorithm, including the cosine similarity calculations used therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/L.M.F./             Examiner, Art Unit 2121      


	/Li B. Zhen/             Supervisory Patent Examiner, Art Unit 2121